Proposed amendment
21.      (New) An apparatus for processing a substrate, comprising:
a pedestal comprising a substrate support and a support shaft;
an electrode disposed in the pedestal;
a conductive rod coupled to the electrode;
an RF filter disposed in the enclosure 1and coupled to the conductive rod, the RF filter comprising: 
an electrically conductive housing coupled to ground, the conductive rod extending through the support shaft and through a top of the electrically conductive housing,
a first capacitor coupled between the conductive rod and the electrically conductive housing, and
a first inductor coupled to the conductive rod;
a feedthrough box coupled to ground, the feedthrough box having a second inductor and a second capacitor coupled in series disposed therein, the second capacitor coupled between the second inductor and the feedthrough box; and
an RF cable extending at least partially between the electrically conductive housing and the feedthrough box, the RF cable disposed in series with the RF filter and the second inductor of the feedthrough box. 2

/RAM N KACKAR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
    

    
        1 Antecedent basis
        
        2 Add power supply limitation without 112 issue as discussed.